In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0871V
                                   Filed: December 18, 2015
                                          Unpublished

****************************
VIVIAN SICHERMAN,                         *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza (“flu”) Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On August 13, 2015, Vivian Sicherman (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
received an influenza (“flu”) vaccine on September 28, 2014, and thereafter suffered a
left shoulder injury. Petition at 1-2. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.

        On December 17, 2015, respondent filed a Rule 4(c) report in which she
conceded entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 4.
Specifically, respondent concluded, based on her review of the evidence, that
petitioner’s alleged injury is consistent with a shoulder injury related to vaccine
administration (“SIRVA”) and that it was caused-in-fact by the administration of the flu
vaccine she received on September 28, 2014. Id. at 4. Respondent further stated that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the medical evidence shows petitioner has suffered the condition for more than six
months. Id. No other causes for petitioner’s SIRVA were identified by respondent. Id.
Petitioner has therefore satisfied all legal prerequisites for compensation under the
Vaccine Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master